Citation Nr: 1420143	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for pes planus.

2. Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected right knee disability.

3. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, depression and dysthymia, and to include as secondary to service-connected disabilities.

4. Entitlement to service connection for tinnitus.

5. Entitlement to an initial compensable rating for service-connected pseudofolliculitis barbae.

6. Entitlement to an initial compensable rating for service-connected hypertension.

7. Entitlement to an initial rating in excess of 10 percent for the service-connected right knee disability.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to April 2002 and from April 2003 to February 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A hearing was held on June 11, 2013, by means of video conferencing equipment with the appellant in Detroit, Michigan, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board observes that the Veteran's attorney mistakenly submitted numerous documents, including medical records and insurance documents, for the wrong client.  All records not belonging to the Veteran have been removed from the Veteran's claims file.  Importantly, the Board observes that none of the previous rating decisions, statements of the case, or supplemental statements of the case relied on the misfiled documents.  Therefore, the Veteran has not been prejudiced by the error.

The issue of entitlement to service connection fora left knee disorder, to include as secondary to the service-connected right knee disability, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, the Board observes that the Veteran was denied entitlement to service connection for a lumbar spine disorder and pes planus in July 2005.  The RO denied service connection for both claims due to the unavailability of service treatment records for the Veteran's second period of active service and because he failed to report for a scheduled VA examination.  The Veteran did not appeal the decision.  Subsequent to that rating decision, the RO received service treatment records for the Veteran's second period of active service.  According to 38 C.F.R. § 3.156(c), if, as here, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of section 3.156 that otherwise would require new and material evidence to reopen the claim.  Such records include, but are not limited to, service treatment records.  As these relevant service treatment records were not before the RO at the time of the original denial, the claims must be reconsidered on a de novo basis.  See 38 C.F.R. § 3.156(c) (2013).

Regarding the claim for service connection for bilateral pes planus, the service treatment records show that the Veteran had the condition at entry to his first period of active service.  No subsequent examinations or treatment records indicate bilateral pes planus or note any complaints regarding the feet.  The Veteran claims that his boots and physical activity during service worsened his bilateral foot condition.  The Veteran is competent to report symptoms of a worsening condition, such as pain and discomfort.  Considering the low threshold in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that a remand is warranted to obtain an opinion from a VA examiner determining whether the Veteran's bilateral pes planus was aggravated beyond the natural progression of the disorder due to either period of active service.

Regarding the claim for service connection for a lumbar spine disability, to include as secondary to his service-connected right knee disability, a VA examination was obtained in July 2008; however, the examiner did not give an opinion as to whether the condition was caused by or related to service or a service-connected disability.  Thus, the claim must be remanded to allow for the scheduling of a VA examination to determine whether the lumbar spine disability had its onset during or is otherwise due to active service or whether it was caused or aggravated by his service-connected right knee disability.

The Veteran also seeks service connection for an acquired psychiatric disability, to include as secondary to his service-connected disabilities.  Treatment records show a diagnosis of dysthymic disorder in October 2009, a positive screen for posttraumatic stress disorder (PTSD) in June 2009, and a diagnosis of depression in September 2009.  During his hearing before the Board, the Veteran testified that his conditions were due to service and/or secondary to his service-service connected disabilities.  A VA examination has not been scheduled; therefore, on remand, the Veteran must be scheduled for a VA examination to determine whether any of his acquired psychiatric disorders had their onset during or as a result of service or were caused or aggravated by a service-connected disability.

The Veteran seeks service connection for tinnitus and requests an initial compensable rating for pseudofolliculitis barbae.  In August 2008, the RO issued a rating decision that addressed multiple issues, including tinnitus and pseudofolliculitis.  In his May 2009 notice of disagreement, the Veteran stated that he disagreed with the decisions regarding hypertension and the right knee disability, discussed below.  He also included a generic statement indicating that he appealed "any and all other conditions and impairments listed on his most recent rating decision."  The Board has reviewed the claims file and observes that the RO did not issue a statement of the case (SOC) for the tinnitus and pseudofolliculitis claims and it does not appear that the Veteran has withdrawn his notice of disagreement with the claims.  Accordingly, these claims must be remanded to allow for the issuance of a SOC and to allow the Veteran an appropriate period to perfect his appeal.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

The Veteran also seeks increased ratings for his service-connected right knee disability and hypertension.  During his hearing before the Board, the Veteran testified that both disabilities have worsened since his July 2008 VA examinations.  When a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected right knee disability and hypertension.

The Veteran seeks entitlement to TDIU.  The RO denied entitlement to TDIU in an April 2012 rating decision and the Veteran submitted a timely notice of disagreement.  A SOC has not been issued for TDIU.  Accordingly, this claim must be remanded to allow for the issuance of a SOC and to allow the Veteran an appropriate period to perfect his appeal.  See Manlincon, 12 Vet. App. at 240.  VA will notify the Veteran when further action is required.

Finally, during his hearing before the Board, the Veteran indicated that he had filed a claim with the Social Security Administration (SSA).  The claims file does not contain any SSA records.  Although SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, a copy of SSA's determination, as well as copies of all medical records underlying that determination, should be obtained and associate with the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file VA treatment records from the VA Medical Center in Battle Creek dated since May 2013.

2. Undertake appropriate development to obtain a copy of any SSA disability determination for the appellant and copies of the records upon which the determination(s) was/were based.

3. Evaluate the evidence of record, and issue a statement of the case (SOC) to the Veteran and his attorney addressing the issues of entitlement to service connection for tinnitus, entitlement to a compensable rating for pseudofolliculitis barbae, and entitlement to TDIU.  The Veteran is advised that a timely substantive appeal is still necessary to perfect his appeal as to these claims.  38 C.F.R. § 20.302(b) (2013).

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral pes planus.  The claims file and copies of pertinent records on Virtual VA and/or VBMS, if any, must be made available to the examiner.  The examiner must indicate review of the claims file in the examination report.  All indicated tests should be completed.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing bilateral pes planus was aggravated beyond the natural progression of the disorder due to either period of active service.  The examiner should note that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute "aggravation" unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).
In rendering the opinion, the examiner must consider the lay statements from the Veteran.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disability.  The claims file and copies of pertinent records on Virtual VA and/or VBMS, if any, must be made available to the examiner.  The examiner must indicate review of the claims file in the examination report.  All indicated tests should be completed.

After reviewing the claims folder and examining the Veteran, the examiner should identify all lumbar spine disabilities present.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion for each lumbar spine diagnosis provided as to whether it is at least as likely as not (50 percent or greater probability) that the spine disability had its onset in service or is otherwise etiologically related to service, and/or whether the disability had its onset due to or whether it has been aggravated by his service-connected right knee disability.

In rendering this opinion, the examiner should note that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute "aggravation" unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The examiner must discuss and consider treatment of the spine as noted in the service treatment records as well as the Veteran's competent statements regarding in-service spine injuries and symptoms.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6. Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD, depression, and dysthymia.  The claims file and copies of pertinent records on Virtual VA and/or VBMS, if any, must be made available to the examiner.  The examiner must indicate review of the claims file in the examination report.  All indicated tests should be completed.

The examiner should identify all acquired psychiatric disorders diagnosed since March 2008.  For each diagnosis, to include PTSD (only if a verified stressor is present), depression, and dysthymia, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service or is otherwise etiologically related to service, and/or whether the disability had its onset due to or whether it has been aggravated by his service-connected disabilities, which include a right knee disability, hypertension, and pseudofolliculitis barbae.

In rendering this opinion, the examiner should note that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute "aggravation" unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The examiner must consider the lay statements from the Veteran.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7. Schedule the Veteran for a VA examination to determine the current severity of his service-connected hypertension.  The claims file and copies of pertinent records on Virtual VA and/or VBMS, if any, must be made available to the examiner.  The examiner must indicate review of the claims file in the examination report.  All indicated tests should be completed.

The examiner should indicate blood pressure readings and indicate whether the Veteran requires continuous medication for control of his hypertension.  If the Veteran requires continuous medication for control of his hypertension, please indicate when the medication was first prescribed.  All findings must be reported in detail.

8. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The claims file and copies of pertinent records on Virtual VA and/or VBMS, if any, must be made available to the examiner.  The examiner must indicate review of the claims file in the examination report.

All necessary tests should be performed, including range of motion tests using a goniometer.  All subjective complaints and objective findings should be documented, and all diagnoses appropriate to the Veteran's symptoms should be noted. 
Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination and flare-ups.  Additionally, the examiner should perform testing necessary to determine whether there are symptoms such as "locking", recurrent subluxation, and lateral instability and characterize any findings as mild, moderate, or severe.  All symptoms should be reported in detail.

9. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



